NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 17 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10199

                Plaintiff-Appellant,            D.C. No. 1:16-cr-00039-1

 v.
                                                MEMORANDUM*
VINCENT RAYMOND RIOS,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for The District of Guam
           Frances Tydingco-Gatewood, Chief District Judge, Presiding

                     Argued and Submitted February 15, 2022
                               Honolulu, Hawaii

Before: HAWKINS, R. NELSON, and FORREST, Circuit Judges.
      Vincent Rios, a native of the Northern Mariana Islands and Chamorro speaker,

appeals the denial of his motion to withdraw his guilty plea. We have jurisdiction

under 28 U.S.C. § 1291 and affirm.

      1. First, Rios argues that his plea was not knowing and voluntary because the

court failed to advise him of his Apprendi right to a jury finding of drug type and




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
quantity. Because Rios did not object, we review for plain error. United States v.

Bain, 925 F.3d 1172, 1176 (9th Cir. 2019). In United States v. Minore, we held that

the same type of Apprendi error did not seriously affect the fourth element of plain

error “[b]ecause overwhelming evidence existed that [the defendant] trafficked in

drug quantities . . . in excess of those necessary” for a life sentence. 292 F.3d 1109,

1118–1120 (9th Cir. 2002). Likewise, Rios’s claim fails. Rios stipulated in his plea

agreement to receiving over eighteen pounds of 97% pure crystalline

methamphetamine. A jury would have needed to find only fifty grams of pure

methamphetamine to qualify for the sentence imposed.               See 21 U.S.C. §

841(b)(1)(A)(viii). Failure to advise Rios of this right did not seriously undermine

the fairness or integrity of the judicial proceedings. Thus, this error does not

invalidate his plea.

      2. Rios next asserts that his guilty plea was not knowing and voluntary

because his English proficiency was insufficient to understand his plea. We review

de novo whether a defendant’s plea was knowing and voluntary, and we review a

district court’s factual findings for clear error. United States v. Kaczynski, 239 F.3d

1108, 1114 (9th Cir. 2001). And the district court’s denial of a motion to withdraw

a plea is reviewed for abuse of discretion. United States v. Nostratis, 321 F.3d 1206,

1208 (9th Cir. 2003). “Where the district court conducts a thorough Rule 11 hearing,

this is strong evidence that the defendant comprehended the plea agreement.” Id. at


                                          2
1209. The Rule 11 inquiry here was thorough, and the court could reasonably have

chosen to discredit Rios’s claim that he did not understand his plea, which Rios

raised only after receiving the presentence report and recommended sentencing

range. Nothing in the record makes the court’s conclusion that Rios spoke English

sufficiently well for his plea to be voluntary clear error. See id. at 1208–10.

      In addition, Rios argues that the court erred by requiring him to raise his hand

to receive interpretation rather than receive it continuously.       Although Rios’s

constitutional right to an interpreter would be satisfied by having an interpreter “by

[his] side continuously interpreting the proceedings,” “[a]s long as the defendants’

ability to understand the proceedings and communicate with counsel is unimpaired,

the appropriate use of interpreters in the courtroom is a matter within the discretion

of the district court.” United States v. Lim, 794 F.2d 469, 470–71 (9th Cir. 1986)

(quotation marks and citation omitted). Rios did not object below, and the court’s

finding that Rios understood English fairly well did not constitute plain error. See

Bain, 925 F.3d at 1176.

      3. Finally, Rios argues that his plea is invalid due to the advice of his counsel.

Claims of ineffective assistance of counsel are generally not appropriate on direct

appeal. United States v. Ross, 206 F.3d 896, 900 (9th Cir. 2000). We do not find

the record here sufficiently developed to allow review or that the legal representation




                                          3
was so inadequate that it obviously denied Rios his Sixth Amendment right to

counsel. Id. We therefore decline to address this issue.

      AFFIRMED.




                                         4